DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/11/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 103 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322) as evidenced by Marczenko et al. Carminic Acid.
Castro et al.  (US Patent 6,214,322) (hereinafter Castro et al.) disclose emulsions that contain water at 66 and 67 % % (Ex. 1 and  2).  The composition is a cosmetic (abstract). The composition contains carmine powder dissolved into the water of phase A. The composition comprises about .001 % to about 1 % by weight carmine (claim 4). structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the . 

5.	Claims 1 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322) as evidenced by Marczenko et al. Carminic Acid as applied to claims 1-4, 6 and 9  above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230).
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. 
Chodorowski-Kimmes et al. (US 2012/0315230) (hereinafter Chodorowski-Kimmes et al.) disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 

6.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322) as evidenced by Marczenko et al. Carminic Acid

	Castro et al. has been discussed supra and does not disclose the claimed viscosity.
Appel et al. (US 2008/0102047) (hereinafter Appel et al.) disclose cosmetic preparation for coloring eyes where the aqueous cosmetic has a viscosity of less than 50 mPas as measured by Brookfield at 25 °C (abstract and claim 1). Such a composition can be applied to eyelid or eyebrow without difficulty using a capillary applicator (para 0005). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the cosmetic compositions be  of 50 mPas as measured by Brookfield at 25 °C. One would have been motivated to do so such that they can be applied without difficulty (i.e., less viscous). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Castro et al.  (US Patent 6,214,322) as applied to claims 1-4, 6 and 9  above, and further in view of Appel et al. (US 2008/0102047). 

7.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322) as evidenced by Marczenko et al. Carminic Acid
 as applied to claims 1-4, 6 and 9  above, and further in view of Sasaki (US patent 9,877,565). 
. 

8.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322)  as evidenced by Marczenko et al. Carminic Acid
as applied to claims 1-4, 6 and 9  above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230) and Sasaki (US patent 9,877,565). 
	Castro et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). Sasaki disclose for use in eyeliner.  It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Castro wt al. in the pen shaped container of Sasaki. 
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. Sasaki disclose eyeliner however, Chodorowski-Kimmes et al. disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 

RESPONSE TO ARGUMENTS
9.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
CORRESPONDENCE
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615